DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 7/31/21.  Claim 1 has been canceled. Claims 2-21 newly added.  Claims 2-21 are pending and an action on the merits is as follows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2- 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11, 055, 598. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obviously found and implied in the instant application. For example , claim 2, 3 , 4 and 5  of the instant application  recite the following:
A smart card, comprising: an antenna configured to transmit and receive a radio frequency signal; a rectifier configured to rectify a signal received through the antenna, and to output a rectified voltage; a voltage regulator configured to stabilize a level of the rectified voltage; a regulator converter including a switch configured to provide the rectified voltage to the voltage regulator; a load modulator configured to vary a resistance of the antenna to perform a load modulation; and a clamp circuit configured to connect an output terminal of the rectifier to a ground according to whether the load modulator is activated or deactivated.
The smart card as claimed in claim 2 herein the voltage regulator is configured to operate in a first operation mode and a second operation mode.
The smart card as claimed in claim 3 in the first operation mode, the rectified voltage maintains a constant voltage, and in the second operation mode, an internal voltage is stabilized.  
The smart card as claimed in claim 3 the voltage regulator operates in the second operation mode when the load modulator is activated, and the output terminal of the rectifier is connected to the ground through the clamp circuit when the load modulator is activated.
Whereas claim 1 of US Patent No. 11, 055, 598, the Applicant claimed the following:
 A smart card, comprising: an antenna to transmit and to receive a radio frequency signal; a rectifier to rectify a signal received through the antenna to output a rectified voltage; a voltage regulator to operate in a first operation mode for stabilizing a level of the rectified voltage and a second operation mode for generating an internal voltage using the rectified voltage; a regulator converter to control the voltage regulator to operate the voltage regulator in one of the first operation mode and the second operation mode according to a mode selection signal; a clamp circuit to connect an output terminal of the rectifier to a ground according to the mode selection signal; a load modulator to vary a resistance of the antenna to perform a load modulation; and a regulator controller to generate the mode selection signal according to whether the load modulator is activated or deactivated, wherein the regulator controller generates the mode selection signal such that the voltage regulator operates in the second operation mode for generating the internal voltage using the rectified voltage when the load modulator is activated, and wherein the regulator controller connects the output terminal of the rectifier to the ground through the clamp circuit when the load modulator is activated.
	The instant claims obviously encompass the claimed invention of US Patent NO. 11, 055, 598 and differ only by terminology which is well within the level of one of ordinary skill in the art. Reading claims 2-21 of the application in light of the specification , the Examiner finds that claims 2-21 merely recites an obvious variant of the invention already allowed in claims 1-19  of US Patent No. 11, 055, 598. 
	The correspondence of claims is as follows:
Claims 2-5  of the instant application corresponds to claims  1 ,19 and 11  of US Patent No. 11, 055, 598.
Claim 6  of the instant application corresponds to claim 2  of US Patent No. 11, 055, 598.
Claim 7  of the instant application corresponds to claim 3  of US Patent No. 11, 055, 598.
Claim 8  of the instant application corresponds to claim 4  of US Patent No. 11, 055, 598.
Claim 9  of the instant application corresponds to claim 5  of US Patent No. 11, 055, 598.
Claim 10  of the instant application corresponds to claim 6  of US Patent No. 11, 055, 598.
Claim 11  of the instant application corresponds to claim 7  of US Patent No. 11, 055, 598.
Claim 12  of the instant application corresponds to claims 17 and 18  of US Patent No. 11, 055, 598.
Claim 13  of the instant application corresponds to claims 1,  11 and 5-6   of US Patent No. 11, 055, 598.
Claim 14  of the instant application corresponds to claim 7  of US Patent No. 11, 055, 598.
Claim 15  of the instant application corresponds to claim 12  of US Patent No. 11, 055, 598.
Claim 16  of the instant application corresponds to claim 13  of US Patent No. 11, 055, 598.
Claim 17  of the instant application corresponds to claim 14  of US Patent No. 11, 055, 598.
Claim 18  of the instant application corresponds to claim 15  of US Patent No. 11, 055, 598.
Claim 19  of the instant application corresponds to claim 16  of US Patent No. 11, 055, 598.
Claim 20  of the instant application corresponds to claim 17  of US Patent No. 11, 055, 598.
Claim 21  of the instant application corresponds to claim 18  of US Patent No. 11, 055, 598.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2  is rejected under 35 U.S.C. 103 as being unpatentable over Sekita et al. US Publication No. 2010/0136911 in view of  Crowe et al. US Patent No.4, 725. 839.
Re Claim 2, Sekita discloses s smart card (FIG. 8, an IC card is illustrated as an example of the information processing device 200) , comprising: an antenna (202; Fig. 8) configured to transmit and receive a radio frequency signal ; a rectifier (212; Fig 8 ) configured to rectify a signal received through the antenna, and to output a rectified voltage (P124 the wave detecting unit 212 rectifies the received voltage output from the communication antenna 202)  ; a voltage regulator (214; Fig. 8) configured to stabilize a level of the rectified voltage (P33, P35);
 a regulator converter  including a switch (SW3; Fig. 8) configured to provide the rectified voltage to the voltage regulator; (P125, P134; Fig. 8); a load modulator (220; Fig. 8) configured to vary a resistance of the antenna to perform a load modulation ( P 134-136,  and see claim 4 ; Fig. 8) ; and a clamp circuit configured to connect an output terminal of the rectifier to a ground according to whether the load modulator is activated or deactivated.
and a clamp circuit (P121 a protection circuit (not shown) for preventing overvoltage and overcurrent from being applied to the data processing unit 218, for example. Herein, although there is a clamp circuit composed of a diode and the like as the protection circuit (not shown)) .
Sekita fails to specifically  disclose that the  clamp circuit  is  configured to connect an output terminal of the rectifier to a ground according to whether the load modulator is activated or deactivated.
However, Crowe discloses that a  clamp circuit  is  configured to connect an output terminal of the rectifier to a ground according to whether the load modulator is activated or deactivated (Column 3 , lines 25-40;  Column 8, line 65- Column 9 line 3; The transducer frequency signal is connected with a load modulator or variable load means 42 which, in turn, is connected with the rectifier 32. The load modulator selectively varies the electrical load. For example, the load modulator circuit may include a load resistor which is selectively gated to ground in coordination with the transducer frequency signal . wherein the clamp 334 closely controls the voltage levels at the terminals ).
Given the teachings of Crowe it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sekita  such  that the  clamp circuit  is  configured to connect an output terminal of the rectifier to a ground according to whether the load modulator is activated or deactivated.
Doing wo would enable  the voltage at the  terminal  to be precisely clamped (column 8 lines 57-58).
Re Claim 3 Sekita and Crowe discloses the smart card as claimed in claim 2, and Sekita discloses wherein the voltage regulator is configured to operate in a first operation mode  (Constant mode ) and a second operation mode.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sekita et al. US Publication No. 2010/0136911 in view of  Crowe et al. US Patent No.4, 725. 839  as applied to claim 2 above, and further in view of Lee US Publication No. 2014/0016425.
Re Claim 3, Sekita and Crowe discloses the smart card as claimed in claim 2, Sekita discloses wherein the voltage regulator operates in a first  operation mode a constant mode but fails to disclose  wherein the voltage regulator is configured to operate in a first operation mode and a second operation mode.
However, Lee discloses  voltage regulator that operates in a first mode and a second mode (Abstract, P16, P77-78 and see claim 34).
Given the teachings the Lee it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sekita as modified by Crowe such that the voltage regulator operates in a first  operation mode a constant mode but fails to disclose  wherein the voltage regulator is configured to operate in a first operation mode and a second operation mode.
Doing so would  provide  a voltage regulator with improved operational reliability. (P7).

Conclusion
The following reference is cited but not relied upon:  
Bates US Publication No. 2010/0103707 discloses switching rectifier/regulator circuit for use in a contactless interface that is utilized for smart card and electronic device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887